UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 21, 2011 Alamo Energy Corp. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-52687 (Commission File Number) 98-0489669 (IRS Employer Identification No.) 10497 Town and Country Way, Suite 820, Houston, Texas (Address of principal executive offices) (Zip Code) (832) 436-1832 (Issuer Telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01 Entry into a Material Definitive Agreement. Note and Warrants. On June 21, 2011, Alamo Energy Corp. (the “Registrant”) borrowed an additional $400,000 from Eurasian Capital Partners Limited (“Eurasian”) pursuant to the original $2,400,000 Note and Warrant Purchase Agreement with Eurasian entered into in April 2011. The Registrant issued a senior secured convertible promissory note to Eurasian in the amount of $400,000 (“Note”).The Note is due on April 12, 2014, or upon default, whichever is earlier, and bears interest at the annual rate of 8%.The Note has an optional conversion feature by which Eurasian can convert the principal and accrued interest into shares of the Registrant’s common stock at a conversion price of $1.00 per share. This brief description of the Note is only a summary of the material terms and is qualified in its entirety by reference to the full text of the Note as attached in Exhibit10.1 to this report. In connection with the Note, Eurasian also received warrants to purchase four hundred thousand (400,000) shares of the Registrant’s common stock at a purchase price of $1.25 per share (“Warrants”). The Warrants expire five years from the date of the investment.This brief description of the Warrants isonly a summary of the material terms and is qualified in its entirety by reference to the full text of the Warrants as attached in Exhibit10.2 to this report. The Note and Warrants were issued in a transaction which the Registrant believes satisfies the requirements of that exemption from the registration and prospectus delivery requirements of the Securities Act of 1933, which exemption is specified by the provisions of Regulation S promulgated pursuant to that act by the Securities and Exchange Commission. Item 2.03 Creation of a Direct Financial Obligation. See Item 1.01 for a description of the Note and the Warrants, which is hereby incorporated by reference. Item 3.02 Unregistered Sales of Equity Securities. See Item 1.01 for a description of the Note and the Warrants, which is hereby incorporated by reference. Item 9.01 Exhibits. The following exhibits are filed with this Current Report on Form 8-K. Exhibit Number Description of Exhibit Form of Senior Secured Convertible Promissory Note. Form of Warrants. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. Alamo Energy Corp. Date: June 23, 2011 By: /s/ Allan Millmaker Allan Millmaker Chief Executive Officer 3
